Citation Nr: 1107112	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for macular degeneration 
and cataracts of the bilateral eyes, to include as due to 
service-connected bilateral pterygium (previously characterized 
as entitlement to service connection for a right eye disability 
due to bilateral pterygium).  

2.  Entitlement to service connection for bilateral dry eye 
syndrome, to include as due to service-connected bilateral 
pterygium (previously characterized as entitlement to service 
connection for a right eye disability due to bilateral 
pterygium).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to August 1945, 
including combat duty in the Pacific Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.

In August 2010, the Veteran appeared and testified at a Travel 
Board hearing at the San Diego RO.  The transcript is of record.

In October 2010, the Veteran's claim was remanded for further 
development.  The requested action was taken and the claim is 
returned to the Board for review.  

The Board notes that the Veteran's claim was previously 
characterized as entitlement to service connection for a right 
eye disability due to service-connected bilateral pterygium.  
Upon a review of the submissions made by the Veteran and in light 
of the fact that the Veteran's bilateral pterygium is currently 
service connected, the Board is recharacterizing the issue to 
include both eyes.  Additionally, the Board notes that the issues 
on appeal are characterized on the cover page of this decision to 
coincide with the ultimate findings that the Veteran's claim is 
granted to the extent of his bilateral dry eye syndrome, but it 
is denied with respect to cataracts and macular degeneration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have macular degeneration and 
cataracts of the bilateral eyes attributable to his period of 
active duty or a service-connected disability.  

3.  The Veteran is shown to have dry eye syndrome of the 
bilateral eyes aggravated by his service-connected bilateral 
pterygium.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for macular degeneration 
and cataracts have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for service connection for bilateral dry eye 
syndrome based upon aggravation have been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONSS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in May 2007, and October 2010, VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the May 2007 notice.  As such, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 2007 
notice was given prior to the appealed AOJ, dated in August 2007.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination, obtaining medical opinions as to the 
cause of his disability, and by affording him the opportunity to 
give testimony before an RO hearing officer and/or the Board.  As 
noted above, the Veteran appeared and testified at a Travel Board 
hearing in August 2010.  It appears that all known and available 
records relevant to the issue here on appeal have been obtained 
and are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran contends he has additional bilateral eye disabilities 
attributable to his service-connected bilateral pterygium.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for the 
award of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

By way of background, the Veteran's right pterygium was 
originally service connected in a February 1957 rating decision.  
This rating was subsequently extended to include service 
connection for bilateral eye pterygium.  It appears from 
submissions made by the Veteran that he does not believe he 
currently has a service-connected eye disability.  In fact, the 
Veteran's bilateral pterygium has been service connected since 
September 1956, and the issue before the Board is whether there 
are any other conditions of the eyes that were caused or 
worsened by his service-connected bilateral pterygium.  

Service treatment records (STRs) reflect the Veteran experienced 
a blast injury to the right eye in March 1945.  He was diagnosed 
as having traumatic conjunctivitis due to the blast.  Discharge 
medical examination noted pterygium of the left eye as well as 
the history of the blast injury to the right eye.  STRs are 
devoid of any treatment or complaints related to dry eye 
syndrome, cataracts, or macular drusen.  

Post-service treatment records reflect the onset of other eye 
disabilities, namely cataracts and dry eye problems, in 2002.  
Subsequent VA treatment records note the existence of cataracts, 
but the Veteran doubted their existence.  

In December 2002, the Veteran underwent a VA examination of the 
eyes.  Slip lamp examination revealed cataract formation.  The 
Veteran was diagnosed as having nuclear sclerosis of both eyes, 
and pterygium of the right eye.  The examiner indicated that the 
Veteran's decreased visual acuity was due to bilateral 
cataracts, of the "senile variety."  The examiner opined that 
the cataracts were not due to trauma or other disease process, 
but were strictly due to the Veteran's age.  

In June 2007, the Veteran underwent another VA examination of the 
eyes.  The Veteran was diagnosed as having nuclear sclerosis and 
macular drusen in both eyes, and pterygium in the right eye.  The 
examiner noted the Veteran had significant cataract formation in 
both eyes, and opined that both the cataracts and macular drusen 
were age-related processes.  The examiner further noted that the 
Veteran's pterygium is related to exposure to dryness, heat, and 
wind.  He opined that there was no correlation between the 
Veteran's current ocular status and the land mine explosion he 
experienced in service.  

Pursuant to the Board's October 2010 remand, the Veteran 
underwent another VA examination of the eyes in November 2010.  
The Veteran reported pterygium excision of the right eye at least 
three times, and he had irritated eyes and vision fluctuations.  
The Veteran indicated that his eyes have been progressively 
blurred over the past several years.  Following physical 
examination, the Veteran was diagnosed as having bilateral 
blepharitis of the eyes, bilateral dry eye syndrome, bilateral, 
injury-related macular degeneration, bilateral significant 
cataracts, mild, bilateral hypertensive retinopathy, and current 
pterygium in the right eye.  

The examiner opined that the Veteran's bilateral macular drusen 
and cataracts were less likely than not caused or aggravated by 
the Veteran's service-connected bilateral pterygium.  In reaching 
this opinion, the examiner indicated that there was nothing in 
medical literature/research to support a direct causal connection 
between the pterygium and macular drusen or cataracts.  The 
macular drusen is consistent with mild, dry, age-related macular 
degeneration.  Both the macular drusen and cataracts are 
interocular conditions, as opposed to the pterygium which is a 
surface condition of the eye.  As such, they are unrelated.  The 
examiner further noted that the Veteran's visually significant 
cataracts and macular degeneration were consistent with the aging 
process.  

Upon careful review of the evidence of record, the Board finds 
that the Veteran is entitled to service connection for bilateral 
dry eye syndrome as aggravated by his service-connected bilateral 
pterygium.  He is not, however, entitled to service connection 
for macular drusen/degeneration or cataracts of the eyes.  The 
Board notes that the Veteran's STRs are devoid of any treatment 
for cataracts or macular degeneration, and there is simply no 
competent medical evidence of record reflecting that the service-
connected bilateral pterygium caused or worsened the bilateral 
macular degeneration or bilateral cataracts.  All VA examinations 
of record indicate that the Veteran's cataracts are an age-
related condition, and are not attributable to his in-service 
blast injury to the right eye.  Additionally, the November 2010 
VA examiner found both the cataracts and macular degeneration of 
the bilateral eyes were age-related processes, and there was no 
medical literature to support a finding that pterygium causes or 
worsens cataracts and macular degeneration.  Absent a competent 
clinical opinion indicating that the Veteran's currently 
diagnosed cataracts and macular degeneration were caused or 
worsened by the Veteran's service-connected bilateral pterygium, 
or were directly caused by the 1945 blast injury, service 
connection must be denied on a direct, secondary, and aggravation 
basis.  

The Board notes, however, that the November 2010 VA examiner 
found the Veteran's mild, bilateral dry eye syndrome was at least 
as likely as not aggravated by the Veteran's service-connected 
bilateral pterygium.  As such, service connection for bilateral 
dry eye syndrome is awarded on an aggravation basis.  



ORDER

Service connection for bilateral macular degeneration and 
bilateral cataracts is denied.

Service connection for bilateral dry eye syndrome as aggravated 
by service-connected bilateral pterygium is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


